Case 9:19-cv-80605-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

JACKIE LOWE,
Plaintiff, Case No.

V.

NATIONAL MAINTENANCE SERVICES,
INC., a Florida Profit Corporation,

Det`endant.
/
DEFENDANT’S NOTICE OF REMOVAL

Defendant, National Maintenance Services, Inc., pursuant to 28 U.S.C. §§ l44l(a) and
1446, hereby remove this action from the Fifteenth Judicial Circuit for Palm Beach County,
Florida. The removal is based on the existence of a claim arising under Federal lavv, and this
Court therefore has original subject matter jurisdiction over the case pursuant to 28 U.S.C. §
1331.

The specific grounds for removal are the following:

l. Plaintiff commenced this action on or about March 28, 20l9 by filing a Complaint
in the Fifteenth Judicial Circuit for Palm Beach County, Florida. The Complaint is captioned
JACKIE LOWE v. NATIONAL MAINTENACE SERVICES, INC., CASE NO.
502019CA004089XXXXMB (the “State court acticn“), and purports to assert claims under the
Fair Labor Standards Act_ Attached hereto as Exhibit A is a copy of the filed State Court

Complaint.

2. The Complaint vvas served on the Defendant’s registered agent on April 16, 2019_

Case 9:19-cv-80605-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 3

3. Because the Complaint asserts claims arising under federal law, the District Court
has original subject matter jurisdiction of this action pursuant to 28 U.S.C. §§ 1331. As such, it
is removable pursuant to 28 U.S.C. § l44l(a).

4. Removal is timely under 28 U.S.C. § l446(b) because Det`endant is removing the
case within 30 days after its receipt of a copy ot` the initial pleading

5. Venue is proper in the Southern District of Florida because the case is being
removed from the Circuit Court in Palm Beach County, Florida, See 28 U.S.C. §l446(a).

6. Pursuant to 28 U.S.C. § 1446(d), a copy ofthis Notice of Removal is being filed

With the State Circuit Court for Palm Beach County, Florida.

Respectfully submitted,

ROLNICK & NETBURN

5521 N. University Drive, Ste. 204
Coral Springs, FL 33067

(954) 346-5001 Telephone

(954) 346-5006 Facsimile
Lawofiice@Rolnicl<Netburn.com
Attorriey for Defendant

/s/ Davi'd A. Netbum, Esc;uire
DAVID A. NETBURN, ESQUIRE
Florida Bar No. 83781
CERTIFICATE OF SERVICE
l HEREBY CERTIFY that a tlue and correct copy of the foregoing has been provided by

e-service to: Noah E. Storch, Esquire, Richard Celler Legal, P.A., 10368 W. State Road 84, Se.

230, r)avie, FL 33324, an ihis(ir_i> day GfMay, 2019.

"' "'"?F:*"!*"" .’w gmc-rmi

 

Case 9:19-cv-80605-RLR Document 1 Entered on FLSD Docket 05/06/2019 Page 3 of 3

ROLNICK & NETBURN

5521 N. University Drive, Ste. 204
Coral Springs, FL 33067

(954) 346-5001 reiephone

(954) 346-5006 Facsimile
Lawoftice@RolnickNetburn.com
Attorney for Defendant

/s/ Davi'cz’A. Netbum, Esqtzire

‘ DAVID A. NETBURN, ESQUIRE
Florida Bar No. 83781

